Citation Nr: 1625352	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-02 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder/arm disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to sickle cell disease.

3.  Entitlement to service connection for a low back disorder, to include as secondary to sickle cell disease.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to sickle cell disease.

5.  Entitlement to service connection for a heart condition, to include as secondary to sickle cell disease.

6.  Entitlement to service connection for muscle and joint pain, to include as secondary to sickle cell disease.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to sickle cell disease.

8.  Entitlement to service connection for a skin disorder, including fungal dermatitis/alopecia, to include as secondary to sickle cell disease.

9.  Entitlement to a rating in excess of 30 percent for service-connected benign positional vertigo.

10.  Entitlement to a compensable rating for service-connected hemoglobin sickle cell disease.

11.  Entitlement to an effective date prior to November 16, 2005 for the grant of service connection for hemoglobin sickle cell disease.

12.  Entitlement to a rating in excess of 50 percent for service-connected somatic symptom disorder and unspecified depressive disorder.

13.  Entitlement to an effective date prior to December 10, 2007 for the grant of service connection for somatic symptom disorder and unspecified depressive disorder.

14.  Entitlement to total disability based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1973 to October 1975 in the Air Force.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated July 2006, October 2007, December 2009, June 2014, and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims for service connection for hypertension, a back disorder, diabetes mellitus, a heart condition, joint and muscle pain, erectile dysfunction, a skin disorder, an increased rating for vertigo, and TDIU were previously before the Board on several occasions.  Most recently, in February 2014, the Board remanded these issues in order to obtain additional VA examinations and consider entitlement to an increased rating for vertigo on an extraschedular basis.  The requested actions were completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hemorrhoids and a psychiatric disorder, to include depressive disorder, were also remanded in February 2014.  However, service connection was granted for each of these issues in subsequent rating decisions dated January 2016 and April 2014, respectively.  Because this constitutes a full grant of all issues sought on appeal with respect to these issues, these matters are no longer before the Board.

In June 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) regarding the claims for service connection for hypertension, a back disorder, diabetes mellitus, a heart condition, joint and muscle pain, erectile dysfunction, a skin disorder, an increased rating for vertigo, and TDIU.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of entitlement to service connection for hypertension, a back disorder, diabetes mellitus, a heart condition, joint and muscle pain, erectile dysfunction, a skin disorder, increased ratings for vertigo, sick cell disease, and somatic symptom disorder, entitlement to earlier effective dates for the grant of service connection for sickle cell disease and somatic symptom disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Board's February 2014 decision denying entitlement to service connection for a right arm/shoulder disorder is final.


CONCLUSION OF LAW

The claim for entitlement to service connection for a right arm/shoulder disorder is dismissed.  38 U.S.C.A. § 7104 , 7105 (West 2014); 38 C.F.R. § 20.201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2014, the Board denied the Veteran's claim for service connection for a right arm/shoulder disorder.  The decision was accompanied with a notice that the Veteran had 120 days from the date of the decision to file a Notice of Appeal (NOA) with the Court of Appeals for Veterans Claims (Court).  The record does not reflect that the Veteran filed a NOA within this timeframe.  

On July 29, 2014, the VA received a "Notice of Disagreement" in which the Veteran expressed disagreement with the Board's denial for service connection for a right arm/shoulder disorder in February 2014.  Because this document expressing disagreement with the Board's decision was filed more than 120 days after the Board's decision was issued on February 27, 2014, this statement would not constitute a timely NOA.  

However, because this written statement included the name of the veteran, the applicable VA file number, and the date of the Board's decision, this written statement does constitute a valid request for reconsideration of the February 2014 Board decision.  See 38 C.F.R. § 20.1001; Kouvaris v. Shinseki, 22 Vet. App. 377, 381 (2009).  Accordingly, the Veteran's valid request for a motion for reconsideration will be separately processed by the Board.  The Veteran will receive a separate letter detailing this process.

In the meantime, the RO inappropriately treated the Veteran's July 2014 as a notice of disagreement and issued a February 2015 statement of the case.  However, other than filing a NOA with the Court or a motion for reconsideration, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1103.  Simply put, the Veteran cannot file a notice of disagreement with a Board decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).  Accordingly, the February 2015 statement of the case was issued in error.

Because the Veteran cannot file an appeal based on a notice of disagreement with a Board decision, this appeal is before the Board in error.  Accordingly, the Veteran's claim for service connection for right arm/shoulder disability is dismissed as a matter of law for lack of jurisdiction.  Instead, the Veteran's disagreement with that February 2014 Board decision will be properly addressed in his separate request for reconsideration.  

This appeal is dismissed as a matter of law.  Accordingly, no discussion of the VA's duties to notify and assist is needed.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Mason v. Principi, 16 Vet. App. 129 (2002).  




ORDER

The Veteran's claim for service connection for a right arm/shoulder disorder is dismissed.


REMAND

The Veteran's remaining appeals, including the issues of entitlement to service connection for hypertension, a back disorder, diabetes mellitus, a heart condition, joint and muscle pain, erectile dysfunction, a skin disorder, increased ratings for vertigo, sick cell disease, and somatic symptom disorder, entitlement to earlier effective dates for the grant of service connection for sickle cell disease and somatic symptom disorder, and TDIU all require remand for further development.  

Specifically, the evidence reflects the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA).  See November 2013 written statement.  The Veteran's SSA records are not included in the claims file.  Accordingly, these records held by another federal agency may be relevant to the remaining issues on appeal.  As a result, remand is required in order to obtain these SSA records.

Because the evidence suggests the Veteran continues to receive relevant VA treatment, updated VA treatment records since August 2013 should also be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any records from the Social Security Administration (SSA), to include any decision regarding eligibility for disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain updated VA treatment records, including records from the VA medical facility in Durham, since August 2013 and associate them with the claims file.

3.  Then, readjudicate the appeals.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


